Citation Nr: 0728601	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-14 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision from 
the Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which continued the 
veteran's evaluation of 50 percent for service-connected 
PTSD.  The veteran failed, without apparent cause, to appear 
for a scheduled hearing in March 2006.  Therefore, his 
request for a Board hearing is considered as having been 
withdrawn.  38 C.F.R. § 20.704 (2006).

The Board notes that the veteran submitted evidence in 
August 2007 after his case had been certified for appeal.  He 
also provided a statement giving the Board permission to 
review the evidence.  The Board interprets that statement as 
a waiver of his right for the RO to evaluate the additional 
evidence.  The veteran's most recent statement and his 
October 2004 and May 2005 correspondence also indicate an 
increased rating to 70 percent would satisfy the current 
appeal.  In light of the determination below, the Board finds 
the issue on appeal has been adequately developed for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates that the veteran's service-
connected PTSD is manifested by no more than an occupational 
and social impairment with deficiencies in most areas such as 
work, family relations, judgment, thinking, or mood.




CONCLUSION OF LAW

The criteria for an increased 70 percent rating, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in May 2002 and January 2004.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to 
this matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The Board finds the available medical evidence is sufficient 
for adequate determination of the issue addressed in this 
decision.  There has been substantial compliance with all 
pertinent VA law and regulations.  In light of the favorable 
disposition of this claim, further discussion of the VCAA is 
unnecessary.

Factual Background

Service connection for PTSD was granted by a November 2002 
rating action of the RO.  The award was based on a diagnosis 
of PTSD following VA psychiatric examination and confirmation 
of stressors by the receipt of medals denoting participation 
in combat.  Service records show the veteran served as an 
anti-assaultman in the Republic of Vietnam.  His awards and 
medals included the Combat Infantryman Badge.  A 30 percent 
rating was assigned.

VA medical records, including VA outpatient treatment records 
and VA psychiatric examinations dated in  2003 and 2004 
indicated a worsening in the veteran's mental health.  An 
August 2004 rating action  assigned a 50 percent rating 
effective December 15 2003.

In October 2004, the veteran indicated that his PTSD had 
increased in severity and that a 70 percent rating was 
requested. 

During a follow up visit in March 2004, the veteran was 
appropriately dressed, cooperative, spoke in a normal volume, 
answered questions appropriately, and exhibited a good 
affect.  He denied hallucinations, delusions, and suicidal or 
homicidal ideations.  The diagnosis was PTSD with mild 
persisting anxiety.

On VA psychiatric examination in July 2004, the veteran 
related that he had been married twice.  He was currently 
unmarried, but was in a relationship had lasted seven years.  
He stated he would wake frequently at night and that he had 
nightmares.  Recently, he had been highly irritable and more 
depressed.  He couldn't be around other people for any length 
of time.  He reported panic attacks and disorientation but no 
suicidal or homicidal ideations.  He felt more isolated, 
noted a decrease in energy, and had difficulty organizing his 
thoughts.  He denied having hallucinations or delusions, 
although he stated he had nightmares every other night.  He 
reported he experienced flashbacks a couple of times each 
day.

The examiner noted there was some short-term memory 
dysfunction and stated the veteran had observable symptoms of 
physiological reactivity to cues.  He had withdrawn from 
significant social activities and presented with restricted 
affect.  The examiner also noted hypervigilance and 
exaggerated startle responses.  The report stated that there 
was significant impairment in social, familial, and 
occupational functioning and his symptoms had worsened 
moderately since his previous examination.  The diagnoses 
included PTSD.  A GAF score of 51 was provided which the 
examiner described as reflective of moderate symptoms, 
flattened affect, occasional panic attacks, and a moderate 
difficulty in social, familial and occupational functioning.  

A VA follow-up note dated August 2004 stated that the veteran 
felt calmer and was sleeping better.  He presented a good 
affect with broad range.  No delusions were noted, and he 
denied hallucinations and suicidal and homicidal ideations.  
The diagnosis was PTSD with mild persisting anxiety.  He 
reported increased depression during a VA hospital outpatient 
visit in November 2004.  He also complained of increased 
social isolation, depression, irritability, anxiety, 
anhedonia, and nightmares at least once per night.  The 
examiner noted the veteran had a neat and orderly appearance 
with a slightly dysthymic mood and restricted range affect.  
The veteran's speech was appropriate, and no evidence of 
psychosis was recorded.

In December 2004, the veteran indicated during a VA follow-up 
visit that he had severed his relationship with his 
girlfriend.  He had placed four locks on his doors and two on 
his windows.  He had no telephone.  The examiner noted the 
veteran had good hygiene and a neat appearance.  His mood was 
observed to be slightly dysthymic with restricted range 
affect.  No evidence of psychosis was present.  It was noted 
he denied having suicidal or homicidal ideations.

A VA psychologist reported in February 2005 that the veteran 
had made no progress with his symptoms.  His sleep was 
reported as fitful and disturbed.  He showed moderate 
interest in normal enjoyable activities.  The content of his 
thoughts was marked by compulsions and was characterized by 
reality based thinking.  Suicidal and homicidal thinking was 
denied.  The psychologist recommended that the veteran 
participate in PTSD group therapy.  

During a follow-up visit in September 2005, the veteran 
reported that he spent a majority of each day in the past.  
He denied any suicidal or homicidal ideations.  The examiner 
stated that the veteran appeared tense and suspicious but was 
neat in appearance and well groomed.

During a VA psychiatric examination in September 2005, the 
veteran reported not belonging to any fraternal, civic, or 
church groups.  He stated he kept a machete by his bed and 
slept on average two to four hours a night.  He dreamed about 
combat-related situations, and that these dreams triggered 
panic attacks.  He also reported panic attacks during the day 
two or three times a week.  He experienced intrusive thoughts 
daily and had flashbacks four to five times a month.  He 
complained he would lose his place during conversations and 
would forget items to purchase at the store.  He could do 
household chores, but that he had lost interest in activities 
he once enjoyed.

The examiner noted that the veteran appeared clean and neatly 
groomed with spontaneous, clear, and coherent speech.  
However, later in the report, the examiner stated that the 
veteran had neglected his personal appearance, hygiene, and 
would forget his medication when he was depressed.  It was 
noted that he was anxious, depressed, and dysphoric.  He was 
fully oriented and had logical, coherent thoughts.  The 
report also noted the presence of homicidal ideation, 
compulsions, phobias, and paranoid ideation, but no suicidal 
ideation.  There was a severe sleep impairment and evidence 
of persistent hallucinations.  He had poor impulse control.  
His memory was normal.  The examiner stated that the veteran 
had serious symptoms with anger outbursts within the 
community and generally serious social, familial and 
occupational dysfunction.  The examiner further observed that 
the veteran had severely decreased efficiency, severely 
decreased productivity, frequent moderately decreased 
reliability, frequent severe inability to perform work tasks, 
and severely impaired work, family, and other relationships.  
The prognosis was poor.  The GAF score was 50 and the 
diagnosis was PTSD.

A Vet Center intake record dated in April 2006 shows the 
veteran reported only being able to sleep for two hours at a 
time.  He stated he experienced nightmares three to four 
times a week and would wake up at slight noises.  He also 
reported having intrusive thoughts four or more times a week, 
getting physically and emotionally upset in relation to 
trauma-related stimuli two or three times a week, and having 
flashbacks two or three times a week.  He reported emotional 
numbing four or more times a week.  Additionally, he 
experienced extraordinary concerns about his safety four or 
more times a week, became abnormally tense and irritable four 
or more times a week, and was easily startled two or three 
times a week.  The examiner concluded that the veteran's 
symptoms indicated a moderate to severe PTSD that was 
debilitating and negatively impacted his ability to function 
and enjoy a reasonably good quality of life.

VA records show that from August to October 2006 the veteran 
attended a PTSD treatment program.  Upon release from the 
hospital, it was noted that the veteran was very cooperative 
throughout the program.  It was noted that he stated his 
daily depression had decreased in severity and duration.  He 
reported successfully reducing his anger and anxiety.  The 
examiner noted that the veteran might need to return for 
another hospital admission and concluded that given the 
severity of the veteran's PTSD symptoms on admission 
extensive aftercare was required.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

General Rating Formula for Mental Disorders: 


Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or 
own name
10
0

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships
70

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).

Global Assessment of Functioning (GAF) Scale
Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60

51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50

41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

The nomenclature employed in the schedule is based upon the 
DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Analysis

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by 
occupational and social impairment, with deficiencies in most 
areas such as work, family relations, judgment, thinking, or 
mood.  VA examination findings include GAF scores of 50 which 
reflect serious symptoms or serious impairment in social, 
occupational, or school functioning.  The September 2005 VA 
examination findings demonstrate current PTSD symptoms 
including near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control, severe sleeping 
problems, a severe inability to perform work tasks, and an 
inability to establish and maintain effective relationships.  
Such symptoms warrant an increased 70 percent rating.

There is no probative evidence of PTSD symptoms such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
or a persistent danger of hurting self or others.  Nor is 
there probative evidence of symptoms such as disorientation 
to time or place; memory loss for names of close relatives, 
own occupation, or own name.  Therefore, the Board finds a 
rating in excess of 70 percent is not warranted.  It should 
be noted that the veteran has indicated that he feels that 
his psychiatric impairment warrants a 70 percent rating.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The present service-connected 
disorder on appeal is adequately rated under the available 
schedular criteria.  Although records show the veteran has 
not worked since 1994, there is no evidence demonstrating he 
is unemployable because of his PTSD.  The assigned rating is 
itself indicative of a serious, severe occupation impairment.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

Entitlement to an evaluation of 70 percent, but no higher, 
for PTSD is granted, subject to the regulations governing the 
payment of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


